Citation Nr: 0111424	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 16, 
1999, for a 70 percent evaluation for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than July 16, 
1999, for a total rating based on individual unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The RO received the veteran's claim of entitlement to an 
increased rating for PTSD on August 20, 1997.  A claim for 
individual unemployability was received in February 1998. 

2.  The veteran's PTSD precluded employment from October 31, 
1997.  

3.  The veteran's service connected disorders did not 
preclude employment prior to October 31, 1997.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of October 31, 
1997, for an award of a 100 percent schedular disability 
evaluation for PTSD, have been met.  38 U.S.C.A. § 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The requirements for an effective date prior to October 
31, 1997, for an award of a total disability evaluation based 
upon individual unemployability, have been not met.  
38 U.S.C.A. § 5110; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.400.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In the rating action presently on appeal, the RO granted a 
claim for increase, assigned a 70 percent rating for PTSD, 
and determined that the veteran was entitled to a total 
disability rating based on unemployability.  An effective 
date of July 16, 1999 was assigned for both awards.  The 
veteran contends that he is entitled to an effective date 
earlier than that assigned by the RO because he has been 
pursuing his claims since August 1997.  

In January 1995, the veteran submitted a claim for an 
increased rating for PTSD, then rated as 30 percent 
disabling.  The Winston-Salem RO denied that claim in a July 
1995 rating decision.  The veteran submitted a VA Form 9 in 
December 1995 which the RO accepted as a notice of 
disagreement to the July 1995 decision.  In February 1996, 
the RO considered recently submitted evidence and confirmed 
the earlier denial.  The veteran was issued a statement of 
the case with regard to the claim of increased rating for 
PTSD in November 1996.  He did not perfect that appeal.

Medical evidence of record at that time included an October 
22, 1996, VA hospital discharge summary characterizing the 
procedures performed during the five day admission as 
"psychiatric stabilization."  The diagnoses included PTSD 
by history.  A Global Assessment of Functioning (GAF) score 
of 60 was noted on admission; discharge GAF was 70.

In a statement date-stamped as having been received at the RO 
on August 20, 1997, the veteran's representative submitted a 
claim for increased rating for PTSD.  

VA treatment reports associated with the record included a 
January 1997 chart extract referable to a mental health 
clinic visit noting the veteran's request for continuation of 
medication he had originally received during the October 1996 
hospitalization.  The veteran was described as alert and 
oriented, without depression.  

A June 1997 chart extract noted that the veteran was on 
medication and "doing well," with no anxiety or depression.  
The appellant was judged to be stable.

The veteran was afforded a VA examination on October 31, 1997 
at which time his history and complaints were recorded.  It 
was noted that the veteran had last worked in 1977, and he 
stated that the disorder was worsening.  He described himself 
as being very self-isolating, and afraid that he would hurt 
others.  He stated that he was unable to sleep due to 
flashbacks and nightmares about Vietnam.  He noted having 
significant depression, feeling jumpy, and being bothered by 
loud noises.  

On mental status examination the veteran was alert, oriented 
and cooperative.  His mood was depressed, with a mood 
congruent affect.  There was no psychomotor agitation or 
retardation noted.  Thought processes were goal directed, and 
thought content was devoid of any current auditory or visual 
hallucination.  The examiner noted significant paranoia about 
others and recent, but no current, suicidal or homicidal 
ideation.  Memory was fair for immediate, recent and remote 
events.  The veteran was only able to spell the word "cat" 
backwards and was unable to interpret a proverb.  The 
diagnosis was PTSD, and the examiner assigned a GAF score of 
40.  

The examiner commented that the veteran was significantly 
bothered by his recurrent memories of Vietnam with 
significant isolation from others, hostility and disturbed 
sleep.  The veteran's social adaptability and interactions 
with others was considered to be severely disabled.  His 
flexibility, reliability and efficiency in an industrial 
setting was also significantly disabled given his inability 
to interact with others.  The examiner estimated the 
veteran's level of disability to be in the severe range.  

By a November 1997 rating action, the RO increased the rating 
for PTSD to 50 percent, effective August 14, 1997.  

The veteran's formal application for TDIU was date-stamped as 
having been received at the RO in February 1998.  

In September 1998, the RO received copies of VA medical 
records documenting treatment afforded the veteran during 
1998.  

The veteran appeared at a December 1998 personal hearing at 
the RO and offered testimony on his claims for increased 
rating for PTSD and entitlement to a TDIU.  At the hearing, 
the veteran submitted a copy of a July 1998 Social Security 
Administration (SSA) decision continuing an award from 1977 
of benefits from that agency.  The Administrative Law Judge's 
findings of fact did not list PTSD as a basis for the veteran 
being disabled under the Social Security Act.

The report of a VA examination conducted on July 16, 1999, 
included the examiner's remark that he had previously 
examined the veteran in October 1997 and had reviewed the 
claims folder prior to the current examination.  The veteran 
presented as very anxious, describing that he was not doing 
well.  He reported feelings of hostility and anger, and 
stated that he isolated himself from people as a method of 
self-protection.  The veteran also complained of sleep 
disturbances.  

The examiner noted that the veteran had not worked since his 
last evaluation.  On mental status examination, the veteran 
was alert and oriented.  His mood was "not doing too well" 
with a depressed and anxious affect.  Speech was slow and 
soft.  Facial expression was poor with downcast head and no 
eye contact.  The examiner noted significant psychomotor 
agitation.  Thought processes were slowed, but goal directed.  
Thought content was devoid of any current auditory or visual 
hallucinations. There was significant paranoia of others 
along with homicidal and suicidal ideation, but no active 
plan.  Memory was fair for immediate, recent, and remote 
events.  The veteran was also to concentrate well enough to 
spell house backwards and interpret a proverb.  

The diagnostic impression was PTSD, and the examiner assigned 
a GAF score of 38.  The examiner commented that the veteran 
continued to suffer from significant and severe symptoms of 
PTSD, including significant isolation , inability to carry 
out tasks, avoidance behavior, significant homicidal 
ideation, anger and irritability, and sleep disturbances.  
His social adaptability and interactions with others "for 
all practical purposes were totally impaired."  His 
flexibility, reliability, and efficiency in an industrial 
setting was also "for all practical purposes totally 
impaired."  The examiner concluded that he would estimate 
the veteran's current level of disability to be in the total 
range. 

As noted hereinabove, in the July 1999 rating action 
presently on appeal, the RO increased the rating for PTSD to 
the current level of 70 percent and determined that the 
veteran was entitled to a total disability rating, effective 
from July 16, 1999.  

Evidence associated with the record thereafter included 
copies of VA medical records dated from 1997 to 1999 received 
at the Board in September 2000 and accompanied by a waiver of 
that evidence by the RO.  38 C.F.R. § 20.1304 (2000).  

II.  Analysis

The effective date of an evaluation and award of compensation 
based on a claim for increase, including a claim for a total 
rating based on unemployability, will be the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  With regard to claims for increased compensation, the 
law also provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(1), (2).  

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2000), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits.  The provisions of this regulation apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  

Increased Rating.  The veteran contends that the effective 
date for the grant of increase should not be in July 1999, 
rather it should be the date of claim, in August 1997.  

The record includes the October 1996 discharge summary noting 
that the veteran had been admitted on October 17, 1996, and 
treated for "psychiatric stabilization."  As the veteran 
submitted a formal claim for increase in August 1997, the 
October 17, 1996, date of hospital admission is accepted as 
the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(1).  

Effective November 7, 1996, prior to the veteran's formal 
claim for increase, VA revised the criteria for diagnosing 
and evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  If the veteran's claim was determined to have been 
initiated prior to the change in regulations, he would be 
entitled to the application of the version more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
if an increase was warranted based solely on the revised 
criteria, the effective date of the increase could not be 
earlier than the effective date of the revised criteria.  
VAOGCPREC 3-00.  

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation was warranted where there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was for consideration where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; or when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was applicable where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or where 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior; or where the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.  The three criteria for a 100 percent criteria 
were independent of one another and only one needed to be met 
in order to award a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).

Under the revised rating criteria, a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

The October 1996 discharge summary reported a GAF score of 
70.  The Board notes that a GAF score of 70 is indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally indicates an individual who is 
functioning pretty well, with some meaningful interpersonal 
relationships.  See American Psychiatric Association's QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV 46 (1994) (DSM-IV).  
The discharge summary itself provided no other information 
with which to evaluate the severity of the veteran's PTSD.  
As such, the Board finds that the report of the October 1996 
hospitalization does not support the assignment of a 70 
percent rating.  

Based upon a review of the evidence, the Board finds that it 
is not factually ascertainable that an increase in the 
veteran's PTSD occurred within the one year prior to receipt 
of the August 1997 formal claim such that a 70 percent rating 
was warranted.  In the present case, the Board finds that the 
filing of the claim preceded the increase.  In such cases the 
general rule applies, and thus, the effective date of the 
veteran's claim is governed by the later of the date of 
increase or the date the claim is received.  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

Still, after resolving reasonable doubt in the veteran's 
favor, the Board finds that the appellant met the schedular 
criteria for a 100 percent disability rating for PTSD from 
October 31, 1997.  At that time, the examiner assigned a GAF 
score of 40.  Moreover, the veteran's social adaptability was 
judged to be severely impaired, and his industrial ability 
was opined to be significantly impaired.  Overall, the level 
of disability was opined to be in the "severe range."  DSM-
IV provides that a GAF of 40 equates to "a major impairment 
in several areas, such as work, family relationships, 
judgment, thinking, or mood (e.g. a depressed man being 
unable to work).  Accordingly, the Board finds that effective 
October 31, 1997, the veteran's PTSD precluded employment, 
and that a total schedular rating is warranted from that 
date.

Turning then to the question of entitlement to an effective 
date prior to July 16, 1999, for an award of a total 
disability evaluation based on individual unemployability, 
the Board notes that the appellant filed his claim for 
individual unemployability in February 1998, i.e., after the 
effective date assigned above for a 100 percent schedular 
evaluation for PTSD.  As a total rating based on individual 
unemployability may only be granted if the claimant is not in 
receipt of a total schedular rating, 38 C.F.R. § 4.16 (2000), 
it follows that the above schedular award precludes an award 
of individual unemployability after October 31, 1997.  
Moreover, for the reasons and bases that are amply discussed 
in denying a schedular total rating prior to October 31, 
1997, the Board finds no basis for an earlier effective date 
based on individual unemployability.  In this latter regard, 
at no time during the one year prior to the February 1998 
filing of a claim for individual unemployability, did any 
examiner suggest that the appellant's PTSD, when combined 
with his service connected right hand laceration and right 
ulna fracture residuals preclude employment.


ORDER

An effective date of October 31, 1997, for the assignment of 
a 100 percent disability rating for PTSD is granted subject 
to the laws and regulations governing the award of monetary 
benefits. 

Any claim of entitlement to an effective date prior to 
October 31, 1997, for a total rating based on individual 
unemployability due to service-connected disabilities is 
denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

